Citation Nr: 1422064	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-22 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for tinnitus, to include as secondary to a service-connected disability.

4.  Entitlement to an initial compensable rating for depressive disorder.

5.  Entitlement to an increased rating for right ear cold injury residuals, currently rated as 20 percent disabling.

6.  Entitlement to an increased rating for left ear cold injury residuals, currently rated as 20 percent disabling.

7.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

8.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

9.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010, May 2011, and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at a June 2013 Board hearing by the undersigned held by videoconference from the RO.  

This appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issues of entitlement to an initial compensable rating for depressive disorder, entitlement to an increased rating for right ear cold injury residuals, entitlement to an increased rating for left ear cold injury residuals, entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, and entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt, back disability had its onset in service. 

2.  Resolving reasonable doubt, right shoulder disability had its onset in service.

3.  Resolving reasonable doubt, tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a tinnitus disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset, frequency, duration, and severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

An April 2007 letter from the National Personnel Records Center (NPRC) indicated that the Veteran's service treatment records were likely destroyed in the 1973 fire at that facility and could not be reconstructed; a February 2010 Report of Contact associated with the claims file reflects that the Veteran reported not having any copies of his service records.  Aside from the Veteran's September 1956 service separation examination, a copy of which is associated with the claims file, the Board finds that they are not available, and that there would be no basis for continued pursuit of these records, as further attempts would be futile.  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Back

The September 1956 service separation examination does not reflect any complaints concerning or abnormal clinical findings pertaining to the musculoskeletal system.  However, during his December 2010 Decision Review Officer hearing and in his March 2011 claim for service connection, he testified that while doing gun emplacement for cannons, he had to knock down trees.  While doing this, one tree split and "came across [the] back shoulder here" and as a result the area between his back and shoulder was sore for a long time.  During his December 2010 Decision Review Officer hearing, the Veteran testified that he has continued to experience tingling pain in the back and shoulder area since 2008, but felt like he had always experienced some degree of symptomatology.  He also reported a history of broken spinal vertebrae in 1955, during service, at an April 2013 VA outpatient visit.

The January 2011 VA examination report noted the Veteran's reported current symptoms of back pain that increased with use.  Following X-rays and physical examination, diagnoses of thoracic and lumbar spine degenerative disc disease with compression fracture at T4 were given.  Thus, he has a current back disability.  

The record contains several medical nexus opinions as to the relationship between the Veteran's low back disability and his military service.  The January 2011 VA examiner offered the opinion that the Veteran's back symptomatology was more likely than not related to aging and osteopenia, and not related to the alleged incident in service.  He based this opinion on there being no objective evidence of injury during service and a normal physical examination on separation.  The February 2012 addendum opinion, given by the same examiner, similarly concluded that the Veteran's back disability was not related to service, relying on the same rationale which focused on the absence of documented in-service injury and normal separation examination.  The October 2013 addendum opinion, given by yet the same examiner, concluded that there was no medical reason to relate the Veteran's compression fracture or degenerative disc disease to his military service, based on the lack of in-service treatment and normal separation examination.  The December 2013 VA addendum opinion, again given by the same examiner, essentially reiterated the conclusion and rationale of the February 2012 opinion.  

Conversely, at a February 2011 VA visit, the examining physician noted that it was possible that the Veteran's spinal compression fracture at T4 might have occurred as a result of the Veteran's reported in-service injury.

Although the February 2011 opinion is not accompanied by rationale, the Board finds that it is equally as probative as the collective opinions from the January 2011 VA examiner.  Indeed, the Veteran's assertions as to an in-service injury are credible lay evidence that an injury occurred, even if it did not immediately result in a diagnosed disability (per the normal notations on the September 1956 service separation examination report).  These lay statements are especially important in light of his service treatment records being lost in the 1973 fire at the NPRC through no fault of the Veteran.  Thus, the January 2011 opinion and the subsequent addendum opinions are no more probative than the February 2011 opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that threshold considerations for probative value of an opinion are whether the person opining is suitably qualified and sufficiently informed).  

This is especially the case with respect to the October 2013 opinion, which found that the Veteran first complained of back pain in 2011; the post-service record only begins in 2009, long after the Veteran's 1956 service separation, and that there is no reported symptomatology prior to 2011 does not necessarily mean that the Veteran did not experience it and simply not report it.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (lack of contemporaneous documentation does not rule out the possibility that such symptomatology existed).  Indeed, as noted above, the Veteran testified during his December 2010 Decision Review Officer hearing that he had always experienced some degree of symptomatology.  38 C.F.R. § 3.303(a).  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a back disability is warranted.  

Right Shoulder

The September 1956 service separation examination does not reflect any complaints concerning or abnormal clinical findings pertaining to the musculoskeletal system.  However, in a January 2010 statement in support of his claim and during his December 2010 Decision Review Officer hearing, the Veteran asserted that he injured his right shoulder during the same incident in which he injured his back.  He also asserted ongoing symptomatology at the December 2010 hearing.  

Further, the January 2011 VA examination report noted the Veteran's reported current symptoms of right shoulder pain that increased with use.  Following physical examination, a diagnosis of right shoulder chronic bursitis was given.  Thus, a right shoulder disability is currently diagnosed.  

To that end, review of the record reveals several medical nexus opinions as to the relationship between the Veteran's right shoulder disability and his military service.  The January 2011 VA examiner offered the opinion that the Veteran's right shoulder symptomatology was more likely than not related to aging, and not related to the alleged incident in service.  He based this opinion on there being no objective evidence of injury during service and a normal physical examination on separation.  The February 2012 addendum opinion, given by the same examiner, similarly concluded that the Veteran's right shoulder disability was not related to service, relying on the same rationale which focused on the absence of documented in-service injury and normal separation examination.  The October 2013 addendum opinion, given by yet the same examiner, concluded that there was no medical reason to relate the Veteran's right shoulder disability to his military service, based on the lack of in-service treatment and normal separation examination.  The December 2013 VA addendum opinion, again given by the same examiner, essentially reiterated the conclusion and rationale of the February 2012 opinion.  

Although the February 2011 opinion is not accompanied by rationale, the Board finds that it is equally as probative as the collective opinions from the January 2011 VA examiner.  Indeed, the Veteran's assertions as to an in-service injury are credible lay evidence that an injury occurred, even if it did not result in a diagnosed disability by the time the Veteran was separated from service.  These lay statements are critically important to establish the occurrence of an in-service injury, especially since the remainder of his service records were lost. Thus, the January 2011 opinion and the subsequent addendum opinions are no more probative than the February 2011 opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

This is especially the case with respect to the October 2013 opinion, which found that the Veteran first complained of right shoulder symptoms in 2011; the post-service record only begins in 2009, long after the Veteran's 1956 service separation, and that there is no reported symptomatology prior to 2011 does not necessarily mean that the Veteran did not experience it and simply not report it.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, that finding is contradicted by the Veteran's December 2010 testimony that he had always experienced some degree of symptomatology.  38 C.F.R. § 3.303(a).  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a right shoulder disability is warranted.  

Tinnitus

The Veteran's September 1956 service separation examination does not reflect any complaints of or a diagnosis of tinnitus.  However, in his November 2009 claim, the Veteran stated that he had experienced tinnitus since October 1954, during service, and that he had sustained no significant noise exposure since service.  In a January 2010 statement in support of his claim, in testimony at the December 2010 Decision Review Officer hearing, and at an April 2011 VA outpatient visit, the Veteran stated that he was exposed to repeated and prolonged loud noises during service to include during basic training, tank training, being part of an armored unit, and artillery firing, all with no hearing protection.  He stated that his post-service employment consisted mostly of office work, with some time spent working at a stained glass business and participating in recreational hunting, both with the use of hearing protection.  Finally, he testified in December 2010 that his tinnitus began roughly 10 years after his service separation, but also that he may not have noticed tinnitus during service because there was too much noise in his environment.  

Tinnitus is a disorder uniquely ascertainable by the senses, and lay assertions as to its existence and duration are especially probative.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Thus, as the Veteran has asserted that he currently experiences tinnitus, and VA treatment records dated from April 2012 to July 2013 reflect an ongoing diagnosis of tinnitus, a diagnosis of tinnitus is of record.

The July 2011 addendum opinion concluded that the Veteran's tinnitus was not caused by or a result of acoustic trauma during military service because there were no complaints of tinnitus in the service treatment records, and that the Veteran reported that his tinnitus was first noticed 8 to 12 years into the post-service period.  Similarly, the October 2013 VA examiner noted the Veteran's report that his tinnitus began a few years after his military service, and thus concluded that it was less likely than not that the Veteran's tinnitus was caused by or a result of his military service.  Conversely, a VA clinician found in April 2011 that based on the Veteran's marked noise exposure in service (tanks) with no hearing protection, and post-military noise exposure (power equipment of various kinds) with hearing protection, both of these exposures could contribute to development of tinnitus.

Although the April 2011 opinion is not accompanied by rationale, the Board finds that it is equally as probative as the collective opinions from the July 2011 and October 2013 VA examiners.  Indeed, the Veteran's assertions as to experiencing tinnitus in service are credible, even if he did not report that he experienced it on service separation; it is important to note that neither in the service separation examination nor in the post-service period prior to the January 2011 VA examination did the Veteran deny experiencing tinnitus.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the Veteran's statement that his tinnitus first manifested within a few years after service is explained by his statement in December 2010 that he may not have noticed tinnitus during service because there was too much noise in his environment.  Indeed, especially considering the types of noise to which the Veteran reported being exposed, it is not beyond the realm of reasonableness that he would be unaware of tinnitus, especially if it were mild in degree.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  


ORDER

Service connection for a back disability is granted.

Service connection for a right shoulder disability is granted.

Service connection for tinnitus is granted.


REMAND

The December 2013 rating decision assigned an initial compensable rating for depressive disorder, continued the previously assigned ratings for right ear cold injury residuals and left ear cold injury residuals, and denied entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, service connection for peripheral neuropathy of the bilateral lower extremities, and TDIU.  In a March 2014 statement, the Veteran expressed disagreement with that rating decision's determinations.  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these claims.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  As such, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to the issues of entitlement to an initial compensable rating for depressive disorder, entitlement to an increased rating for right ear cold injury residuals, entitlement to an increased rating for left ear cold injury residuals, entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, and entitlement to TDIU.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


